Citation Nr: 0726572	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from August 1968 to April 
1971.  

This appeal comes before the Board of Veterans Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Nashville, Tennessee, 
RO.   

As explained in more detail below, the Board grants the 
veteran's applications to reopen the previously denied claims 
of entitlement to service connection for PTSD and hepatitis 
C.  The reopened claims require additional development and 
are the subject of the remand appended to this decision.  The 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  The RO last denied service connection for PTSD, hepatitis 
C and a low back disability in a February 2002 rating 
decision.  That decision was not appealed, and became final.

2.  The evidence added to the record since the February 2002 
decision, by itself and/or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's PTSD, hepatitis C 
and low back disability service connection claims, and raises 
a reasonable possibility of substantiating the claims.

3.  The veteran's low back disability did not originate in 
service and is not related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final February 2002 RO decision, and thus the claims for 
service connection for PTSD, hepatitis C and a low back 
disability are reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service and arthritis of the back may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in June 2004.  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and notice of the specific evidence needed to 
reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided by June 2004 and June 2006 
letters to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed October 2004 decision in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran was afforded a VA examination which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the reopened claim for service 
connection a low back disability.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

New and Material Evidence

The veteran is seeking service connection for claimed 
disabilities of PTSD, hepatitis C and a low back disability.  
	
The veteran's claims for service connection for a low back 
disability, PTSD and hepatitis C were last denied by a 
February 2002 rating decision.  He was advised of this rating 
decision in a February 2002 letter.  He did not, however, 
file a notice of disagreement and that rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

In a June 2004 written statement, the veteran indicated that 
he was again seeking service connection for a low back 
disability, PTSD and hepatitis C.  The RO has reopened the 
veteran's claims for service connection and denied them on 
the merits.  Nevertheless, the Board is not bound by the RO's 
findings and must itself determine whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in January 1974.  The credibility of new 
evidence is to be presumed. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

PTSD

At the time of the February 2002 rating decision, the 
evidence failed to show a diagnosis of PTSD and the veteran 
failed to provide a statement of an in-service stressor.  
Since that rating decision, the veteran has presented new 
allegations of stressors experienced in service and a 2004 VA 
treatment record shows that he has been diagnosed as having 
PTSD.  This evidence is clearly new in that it was not 
previously of record and is so significant that it must be 
reviewed in connection with the current claim.  The veteran 
has therefore presented new and material evidence to reopen 
the claim for service connection for PTSD.  
	
Hepatitis C

The veteran's claim of service connection for hepatitis C was 
denied by the RO in February 2002 based on a lack of evidence 
that hepatitis C was incurred in or aggravated by active 
service.  The evidence included a February 2002 VA medical 
opinion in which the examiner concluded that the veteran's 
hepatitis C was due to documented IV drug use during service.  
The RO determined that the veteran's drug use was defined by 
law as willful misconduct and therefore denied the claim.  
The evidence added to the record since the February 2002 
rating decision includes a January 2005 VA examination which 
addresses whether the veteran has hepatitis C which is 
related to service.  The veteran raised an additional risk 
factor of being exposed to blood of injured soldiers during 
service.  The examiner pointed out that it was possible that 
the veteran's exposure to blood was a risk factor in his 
development of hepatitis C.  This evidence is clearly new in 
that it was not previously of record and is so significant 
that it must be reviewed in connection with the current 
claim.  The veteran has therefore presented new and material 
evidence to reopen the claim for service connection for 
hepatitis C.  

Low Back Disability

The veteran's claim for service connection for a low back 
disability was denied by the RO in February 2002 based on a 
lack of evidence that a low back disability was incurred in 
or aggravated by active service.  

The evidence added to the record since the February 2002 
rating decision includes a January 2005 VA examination which 
addresses whether the veteran has a low back disability which 
is related to service.  This evidence is clearly new in that 
it was not previously of record and is so significant that it 
must be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for a low back 
disability.  

The Board finds that there is sufficient evidence for the 
Board to make a determination on the claim for service 
connection for a low back disability on the merits (as 
detailed below).

Reopened Claim-Low Back Disability

Inasmuch as the Board has reopened the claim for service 
connection for a low back disability, the next question to be 
considered is whether service connection for a low back 
disability is warranted based on the evidence of record.  
Because the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, the Board finds 
that there is no prejudice to him in adjudicating the 
reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic diseases, like arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that his low back disorder is the result 
of his in-service jumps as a paratrooper.  The veteran 
testified at the RO and Board hearings that he jumped 
frequently during service, and that he did not wear a back 
brace.  

The veteran's service medical records do not show any 
treatment or diagnoses of a low back disability.  

On VA examination in August 1999, the veteran was diagnosed 
as having mechanical low back pain.  An MRI report revealed 
degenerative changes to the thoracic and upper lumbar spine.

The veteran was diagnosed as having low back pain on VA 
examination in January 2005.  The examiner felt that, 
although it was possible, it was "least likely as not that 
[the back pain] is not caused by his jumping in the 
military."  The examiner supported his opinion by noting 
that the veteran did not have any problems with his back 
while in the military.  This opinion is not contradicted by 
any other medical opinion of record.  Consequently, the Board 
finds that a chronic low back disability was not incurred in 
active service or as a consequence thereof.  Furthermore, 
degenerative joint disease of the spine was not diagnosed 
within one year of discharge from service.  Accordingly, the 
veteran's claim is denied.

The Board acknowledges that the January 2005 VA examiner's 
opinion regarding the veteran's low back pain was worded 
awkwardly.  Although the examiner did acknowledge that it was 
possible that the veteran's low back pain could have 
originated from his parachute jumps in service, he ultimately 
concluded that it did not.  The opinion was adequately 
supported by a physical examination of the veteran as well as 
a review of the pertinent medical records.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is denied.


REMAND

The veteran's reopened claims for service connection for PTSD 
and hepatitis C warrant further development.  

With respect to the claim for service connection for PTSD, 
the Board observes that the RO has attempted to corroborate 
the veteran's in-service stressor statements.  The veteran 
had alleged that he served with the 109 Quartermaster Company 
as a  parachute rigger.  He stated that he was assigned to an 
infantry unit and his job involved searching out cash sites 
in Cambodia.  The job was very dangerous and often involved 
sniper attacks in which someone would die. The US Army and 
Joint Services Records Research Center (JSRRC) could not 
corroborate the veteran's contentions.  In a subsequent 
written statement, the veteran clarified that that he was a 
combat rigger who was attached, on loan, to the 2nd Brigade 
of the 12th Calvary Company A, B, C and D.  He also pointed 
out that his excursions took place in Cambodia and that since 
the United States was not at war with Cambodia, there was no 
official documentation.  He referenced his DD Form 214 which 
indicates that he received a medal for an "Unnamed 
Campaign."  He submitted various photographs showing the 
purported excursions to cash sites.  The veteran's additional 
stressor information should be sent to JSRRC for 
corroboration.   
   
With respect to the claim for service connection for 
hepatitis C, although there are no relevant in-service 
findings, the Board notes that there is a current diagnosis 
of this disability, and there is evidence that the veteran 
was subjected to certain risk factors for hepatitis C during 
service, including IV drug use and sex with prostitutes while 
on active duty.  The veteran has further alleged that he was 
exposed to the blood of injured soldiers during his active 
service.  The veteran testified that his job as a parachute 
rigger exposed him sniper attacks in which soldiers were 
killed and that he would help load the bodies onto the 
chopper.  Furthermore, the January 2005 VA examiner opined 
that, although IV drug use and sex with prostitutes were very 
strong risk factors, the veteran's exposure to blood was a 
risk factor as well.  

Thus, based on receipt of additional evidence regarding the 
veteran's alleged in-service activities by JSRRC, the Board 
finds that the veteran should be furnished with an 
examination and opinion as to whether it is at least as 
likely as not that the veteran's hepatitis C is related to 
any of the above-noted risk factors the veteran was subject 
to during active service. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.   The AMC should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given the following:  a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.  If the 
JSRRC requests more specific descriptions 
of the stressors in question, the veteran 
must be notified and requested to provide 
the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  If, and only if, any of the 
corroborated incidents indicate that the 
veteran was exposed to the blood of 
injured or dead soldiers, the veteran 
should also be afforded an appropriate 
examination to determine the nature and 
etiology of his hepatitis C. The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be conducted, and all findings reported in 
detail.  The examiner should state whether 
it is at least as likely as not that the 
veteran's hepatitis C is related to any of 
the risk factors the veteran was subject 
to during active service.

4.  After conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  In the 
event that either claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


